DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “Bluetooth,” which is a trade name or a mark used in commerce, has been noted in this application in Paragraphs [0057], [0073], and [0097]. This and other similar terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The term “approximately” in claim 28 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the degree of orthogonality to which a transducer probe of the ultrasound device applies the beam relative to the area of the injury is not considered to have been particularly pointed out and distinctly defined. Please note, that Applicant’s explanation in paragraph 29 of the specification which says that terms like “’approximately’ are relative modifiers intended to indicate permissible variation from the characteristic so modified” is insufficient to remedy such deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-32, 34-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 2014/0316267 A1) in view of Blackbourne (US 2016/0239959 A1).
Regarding claim 25, Barry discloses a method for diagnosing an injury, comprising (See Barry: Para. [0016] (providing that the, "invention could be applied to humans or animals and for diagnostic purposes or to track changes over time in response to therapy or progression of disease")): 
applying, from a vibration device, a vibration to an area near an injury (See Barry: Para. [0068] (stating that, "[t]wo piston vibration exciters 908 ... will be employed to generate the needed vibrations")); 
applying, from an ultrasound device, a beam to an area of the injury (See Barry: Para. [0067] (clarifying that an, "ultrasound transducer 906 ... will be connected to the ultrasound machine and placed on top of the region of interest")); 
generating, via processing circuitry of the ultrasound device (See Barry: Para. [0069] (stating that the, "computing device included in, or in communication with, the signal generator 916 or the ultrasound machine 902 or both can perform all necessary computations. As an illustrative example, FIG. 9 shows a computing device 920 in communication with both the ultrasound machine 902 and the signal generator 916")) and based on signals created from reflections of the beam generated by the ultrasound device, image data of the area of the injury (See Barry: Para. [0062] (providing that the, "region can be imaged with a Doppler ultrasound scanner") and Para. [0068] (clarifying that the, "imaging transducer 906 images a region of interest")); processing, via the processing circuitry, the image data (See Barry: Claim 1 (clarifying that, "(d) analyzing the interfering waves detected in step (c ) in a processor to determine a dispersion of at least one of a speed and an attenuation of the shear waves [occurs]")); providing a diagnosis of the injury based on a result of the processing (See Barry: Claim 1 (clarifying that, "(e) from the dispersion determined in step ( d), assessing the fat in the liver")), and therefore substantially what is described by claim 25.
However, Barry fails to disclose generating an alert when the diagnosis identifies an abnormality at the area of the injury.
Nevertheless, Blackbourne teaches generating an alert when the diagnosis identifies an abnormality at the area of the injury (See Blackbourne: Para. [0074] (providing that the, "system in at least one embodiment can apply non-obtrusive cueing, including the highlighting of critical features in overlays upon the ultrasonic imagery, alerts such as red-yellow-green boxes, and/or textual diagnoses of each frame")).
The teachings of Barry and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Barry with the teachings of Blackbourne to provide for what is described in claim 25. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."
Regarding claim 26, Barry in view of Blackbourne teaches the method of Claim 25 (See above discussion), wherein the abnormality includes at least one of internal bleeding, hemothorax, pneumothorax, edema, exudate, or pericardial effusion (See Blackbourne: Para. [0003] (clarifying that, "[r]ules are applied to the identified patterns by an analysis engine to identify the internal trauma, wherein the internal trauma can include pneumothorax, hemothorax, and/or abdominal hemorrhaging") and Para. [0071] (discussing that characteristics can be, "indicative of conditions like empymia, consolidation, edema, and cancer")).
The teachings of Barry and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Barry with the teachings of Blackbourne to provide for what is described in claim 26. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."
Regarding claim 27, Barry in view of Blackbourne teaches the method of Claim 25 (See above discussion), wherein a vibration frequency output by the vibration device is adjusted as a function of the image data (See Barry: Para. [0011] (providing that the, "analysis of the crawling wave pattern results in an estimate of the shear wave velocity. When repeated over multiple frequencies from 80 to 300 Hz ( or higher in smaller animal livers), the resulting data provide the dispersion estimates that are correlated to steatosis")).
Regarding claim 28, Barry in view of Blackbourne teaches the method of Claim 25 (See above discussion), wherein a transducer probe of the ultrasound device applies the beam approximately orthogonally to the area of the injury, and the vibration device is applied on the skin at a lateral distance D from the area of the injury (See Barry: Para. [0070] (providing that a, "region of interest (ROI) is selected from each of the sonoelastographic images of CrW propagation through the embedded liver specimens, and a projection of the wave image over the axis perpendicular to the interference pattern is fit to a model. From the model parameters, a wavelength value is derived and hence, a shear velocity of the liver medium can be calculated") and Para. [0062] (stating that there is, "a superposition of the vibration field created by two strip loads 206, 208 placed side by side with a separation of a certain distance D will be analyzed")).
Regarding claim 29, Barry in view of Blackbourne teaches the method of Claim 28 (See above discussion), wherein the distance D is lateral distance which prevents interference generated by the vibration device (See Barry: Para. [0062] (providing that, "a superposition of the vibration field created by two strip loads 206, 208 placed side by side with a separation of a certain distance D will be analyzed. The left branch of the right strip load and the right branch of the left strip load interfere with each other and localize the energy into a region 210. That region can be imaged with a Doppler ultrasound scanner"); Please note that for the purposes of this examination while an interference is generated this interference is describing the interaction between vibrational fields created by the "vibration exciters" rather than between the "ultrasound transducer" and the "vibration exciters.").
Regarding claim 30, Barry in view of Blackbourne teaches the method according to Claim 29 (See above discussion), wherein the vibration emitted by the vibration device is a pulsatile constant frequency or frequency over a range (See Barry: Para. [0068] (stating that, "[t]wo piston vibration exciters 908 ... will be employed to generate the needed vibrations between approximately 80 and 300 Hz")).
Regarding claim 31, Barry in view of Blackbourne teaches the method according to Claim 25 (See above discussion), wherein the processing of the image data includes comparing one or more frames of the image data to one or more predetermined patterns (See Blackbourne: Para. [0084] (providing that the, "processor 1120 identifies patterns in the filtered images 1220. As used herein, the term "processor" includes a hardware device in a computer connected to the filtering device 1110. In at least one embodiment, the patterns include an irregular blob fitted to a blood pool, an A-line pattern, a B-line pattern, a lung sliding pattern, a barcode pattern, a sky pattern, a seashore pattern, and/or a beach pattern") and Para. [0004] (clarifying that, "the acquired images can include a plurality of individual frames successively captured from a sonographic video")), and the providing of the diagnosis and generating of the alert are based on the comparing (See Blackbourne: Para. [0046] (clarifying that in, "B mode or a similar scanning mode for either a pneumothorax or a hemothorax, the algorithm first attempts to locate ribs and shadows beneath them (sound can be reflected highly from upper rib surfaces). In other words, the algorithm attempts to identify rib bone features in the images by segmentation of their "shadows", which are long, dark blobs that extend vertically below the rib location (the rib image is a roughly circular, dark blob in the upper portion of the shadow)") and Para. [0074] (providing that the, "system in at least one embodiment can apply non-obtrusive cueing, including the highlighting of critical features in overlays upon the ultrasonic imagery, alerts such as red-yellow-green boxes, and/or textual diagnoses of each frame")).
The teachings of Barry and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Barry with the teachings of Blackbourne to provide for what is described in claim 31. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."
Regarding claim 32, Barry in view of Blackbourne teaches the method according to Claim 25 (See above discussion), wherein the diagnosis is determined as a function of predetermined anatomy data of patients having the injury (See Blackbourne: Claim 17 (providing for, "identifying patterns in the filtered images by a processor … and applying rules to the identified patterns by an analysis engine to identify the presence of any internal trauma"); Para. [0046] (clarifying that in, "B mode or a similar scanning mode for either a pneumothorax or a hemothorax, the algorithm first attempts to locate ribs and shadows beneath them (sound can be reflected highly from upper rib surfaces). In other words, the algorithm attempts to identify rib bone features in the images by segmentation of their "shadows", which are long, dark blobs that extend vertically below the rib location (the rib image is a roughly circular, dark blob in the upper portion of the shadow)") and Para. [0096] (providing that, "classifiers can be trained or tuned based on the statistics of many trial runs with known outcomes")).
The teachings of Barry and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Barry with the teachings of Blackbourne to provide for what is described in claim 32. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."
Regarding claim 34, Barry in view of Blackbourne teaches the method according to Claim 25 (See above discussion), wherein the alert includes a probability indicator indicating a probability of an internal injury based on the processing of the image data (See Blackbourne: Para. [0073] (providing that a, "quality score (4) is assessed as a certainty factor, approximating a statistical confidence level heuristically, which may be used to cue the user with some form of color scheme. For example, red for high certainty of disease, green for high certainty of no disease, and yellow for in between")).
The teachings of Barry and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Barry with the teachings of Blackbourne to provide for what is described in claim 34. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."
Regarding claim 35, Barry discloses a system for diagnosing an injury, comprising (See Barry: Para. [0016] (providing that the, "invention could be applied to humans or animals and for diagnostic purposes or to track changes over time in response to therapy or progression of disease")): a vibration device configured to apply a vibration to an area near an injury (See Barry: Para. [0068] (stating that, "[t]wo piston vibration exciters 908 ... will be employed to generate the needed vibrations")), an ultrasound device configured to apply a beam to an area of the injury (See Barry: Para. [0067] (clarifying that an, "ultrasound transducer 906 ... will be connected to the ultrasound machine and placed on top of the region of interest")); and processing circuitry (See Barry: Para. [0069] (stating that the, "computing device included in, or in communication with, the signal generator 916 or the ultrasound machine 902 or both can perform all necessary computations. As an illustrative example, FIG. 9 shows a computing device 920 in communication with both the ultrasound machine 902 and the signal generator 916")) configured to generate, based on signals from the ultrasound device generated from reflections of the beam generated by the ultrasound device, image data (See Barry: Para. [0062] (providing that the, "region can be imaged with a Doppler ultrasound scanner") and Para. [0068] (clarifying that the, "imaging transducer 906 images a region of interest")); process the image data (See Barry: Claim 1 (clarifying that, "(d) analyzing the interfering waves detected in step (c ) in a processor to determine a dispersion of at least one of a speed and an attenuation of the shear waves [occurs]")), provide a diagnosis of the injury based on a result of the processing (See Barry: Claim 1 (clarifying that, "(e) from the dispersion determined in step ( d), assessing the fat in the liver")), and therefore substantially what is described by claim 35.
However, Barry fails to disclose [to] generate an alert when the diagnosis identifies an abnormality at the area of the injury.
Nevertheless, Blackbourne teaches [to] generate an alert when the diagnosis identifies an abnormality at the area of the injury (See Blackbourne: Para. [0074] (providing that the, "system in at least one embodiment can apply non-obtrusive cueing, including the highlighting of critical features in overlays upon the ultrasonic imagery, alerts such as red-yellow-green boxes, and/or textual diagnoses of each frame")).
The teachings of Barry and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Barry with the teachings of Blackbourne to provide for what is described in claim 35. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."
Regarding claim 36, Barry in view of Blackbourne teaches the system of Claim 35 (See above discussion), wherein the abnormality includes at least one of internal bleeding, hemothorax, pneumothorax, edema, exudate, or pericardial effusion (See Blackbourne: Para. [0003] (clarifying that, "[r]ules are applied to the identified patterns by an analysis engine to identify the internal trauma, wherein the internal trauma can include pneumothorax, hemothorax, and/or abdominal hemorrhaging") and Para. [0071] (discussing that characteristics can be, "indicative of conditions like empymia, consolidation, edema, and cancer")).
The teachings of Barry and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Barry with the teachings of Blackbourne to provide for what is described in claim 36. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."
Regarding claim 37, Barry in view of Blackbourne teaches the system of Claim 35 (See above discussion), wherein a vibration frequency output by the vibration device is adjusted as a function of the image data (See Barry: Para. [0011] (providing that the, "analysis of the crawling wave pattern results in an estimate of the shear wave velocity. When repeated over multiple frequencies from 80 to 300 Hz ( or higher in smaller animal livers), the resulting data provide the dispersion estimates that are correlated to steatosis")).
Regarding claim 38, Barry in view of Blackbourne teaches the system of Claim 35 (See above discussion), wherein a transducer probe of the ultrasound device applies the beam orthogonally to the area of the injury, and the vibration device is applied on the skin at a lateral distance D from the area of the injury (See Barry: Para. [0011] (providing that the, "analysis of the crawling wave pattern results in an estimate of the shear wave velocity. When repeated over multiple frequencies from 80 to 300 Hz ( or higher in smaller animal livers), the resulting data provide the dispersion estimates that are correlated to steatosis"))
Regarding claim 39, Barry in view of Blackbourne teaches the system of Claim 38 (See above discussion), wherein the distance D is a lateral distance which prevents interference generated by the vibration device (See Barry: Para. [0062] (providing that, "a superposition of the vibration field created by two strip loads 206, 208 placed side by side with a separation of a certain distance D will be analyzed. The left branch of the right strip load and the right branch of the left strip load interfere with each other and localize the energy into a region 210. That region can be imaged with a Doppler ultrasound scanner"); Please note that for the purposes of this examination while an interference is generated this interference is describing the interaction between vibrational fields created by the "vibration exciters" rather than between the "ultrasound transducer" and the "vibration exciters.").
Regarding claim 40, Barry in view of Blackbourne teaches the system according to Claim 35 (See above discussion), wherein the vibration emitted by the vibration device is a pulsatile constant frequency or frequency over a range (See Barry: Para. [0068] (stating that, "[t]wo piston vibration exciters 908 ... will be employed to generate the needed vibrations between approximately 80 and 300 Hz")).
Regarding claim 41, Barry in view of Blackbourne teaches the system according to Claim 35 (See above discussion), wherein the processing of the image data includes comparing one or more frames of the image data to one or more predetermined patterns (See Blackbourne: Para. [0084] (providing that the, "processor 1120 identifies patterns in the filtered images 1220. As used herein, the term "processor" includes a hardware device in a computer connected to the filtering device 1110. In at least one embodiment, the patterns include an irregular blob fitted to a blood pool, an A-line pattern, a B-line pattern, a lung sliding pattern, a barcode pattern, a sky pattern, a seashore pattern, and/or a beach pattern") and Para. [0004] (clarifying that, "the acquired images can include a plurality of individual frames successively captured from a sonographic video")), and the providing of the diagnosis and generating of the alert are based on the comparing (See Blackbourne: Para. [0046] (clarifying that in, "B mode or a similar scanning mode for either a pneumothorax or a hemothorax, the algorithm first attempts to locate ribs and shadows beneath them (sound can be reflected highly from upper rib surfaces). In other words, the algorithm attempts to identify rib bone features in the images by segmentation of their "shadows", which are long, dark blobs that extend vertically below the rib location (the rib image is a roughly circular, dark blob in the upper portion of the shadow)") and Para. [0074] (providing that the, "system in at least one embodiment can apply non-obtrusive cueing, including the highlighting of critical features in overlays upon the ultrasonic imagery, alerts such as red-yellow-green boxes, and/or textual diagnoses of each frame")).
The teachings of Barry and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Barry with the teachings of Blackbourne to provide for what is described in claim 41. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."
Regarding claim 42, Barry in view of Blackbourne teaches the system according to Claim 35 (See above discussion), wherein the diagnosis is determined as a function of predetermined anatomy data of patients having the injury (See Blackbourne: Claim 17 (providing for, "identifying patterns in the filtered images by a processor … and applying rules to the identified patterns by an analysis engine to identify the presence of any internal trauma"); Para. [0046] (clarifying that in, "B mode or a similar scanning mode for either a pneumothorax or a hemothorax, the algorithm first attempts to locate ribs and shadows beneath them (sound can be reflected highly from upper rib surfaces). In other words, the algorithm attempts to identify rib bone features in the images by segmentation of their "shadows", which are long, dark blobs that extend vertically below the rib location (the rib image is a roughly circular, dark blob in the upper portion of the shadow)") and Para. [0096] (providing that, "classifiers can be trained or tuned based on the statistics of many trial runs with known outcomes")).
The teachings of Barry and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Barry with the teachings of Blackbourne to provide for what is described in claim 42. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."
Regarding claim 44, Barry in view of Blackbourne teaches the system according to Claim 35 (See above discussion), wherein the alert includes a probability indicator indicating a probability of an internal injury based on the processing of the image data (See Blackbourne: Para. [0073] (providing that a, "quality score (4) is assessed as a certainty factor, approximating a statistical confidence level heuristically, which may be used to cue the user with some form of color scheme. For example, red for high certainty of disease, green for high certainty of no disease, and yellow for in between")).
The teachings of Barry and the teachings of Blackbourne are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Barry with the teachings of Blackbourne to provide for what is described in claim 44. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU."

Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Blackbourne as applied to claims 25 and 35 above, and further in view of Rothberg (US 2017/0360412 A1).
Regarding claim 33, Barry in view of Blackbourne discloses the method according to Claim 25 (See above discussion), and therefore substantially what is described by claim 33.
However, Barry in view of Blackbourne fails to disclose wherein the diagnosis includes information indicating treatment options for the injury.
Nevertheless, Rothberg teaches wherein the diagnosis includes information indicating treatment options for the injury (See Rothberg: Para. [0088] (providing that the, "processor is configured to provide a recommended treatment for the subject to the operator of the ultrasound device using the diagnosed medical condition of the subject")).
The teachings of Barry, the teachings of Blackbourne, and the teachings of Rothberg are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Barry with the teachings of Blackbourne and the teachings of Rothberg to provide for what is described in claim 33. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU." Furthermore, because Rothberg Paragraph [0142] provides the motivation that its disclosure, "enables operators, having little or no experience operating ultrasound devices, to capture medically relevant ultrasound images and may further assist the operators in interpreting the contents of the obtained images."
Regarding claim 43, Barry in view of Blackbourne discloses the system according to Claim 35 (See above discussion), and therefore substantially what is described by claim 43.
However, Barry in view of Blackbourne fails to disclose wherein the diagnosis includes information indicating treatment options for the injury.
Nevertheless, Rothberg teaches wherein the diagnosis includes information indicating treatment options for the injury (See Rothberg: Para. [0088] (providing that the, "processor is configured to provide a recommended treatment for the subject to the operator of the ultrasound device using the diagnosed medical condition of the subject")).
The teachings of Barry, the teachings of Blackbourne, and the teachings of Rothberg are considered to be analogous to the claimed invention because they are in the same field of ultrasound diagnostic systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Barry with the teachings of Blackbourne and the teachings of Rothberg to provide for what is described in claim 43. This is because Blackbourne Paragraph [0007] provides the motivation that, "automatically derived information can significantly improve the accuracy of diagnosis by a field medic with little training, and further, can enable tracking of patient bleeding or pneumothorax from field to ICU." Furthermore, because Rothberg Paragraph [0142] provides the motivation that its disclosure, "enables operators, having little or no experience operating ultrasound devices, to capture medically relevant ultrasound images and may further assist the operators in interpreting the contents of the obtained images."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793